Citation Nr: 0013482	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-04 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  The appellant is the widow of the veteran.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

The veteran died of idiopathic pulmonary fibrosis on May 23, 
1990 at a VA medical center (VAMC).  The appellant claims 
that the veteran's death was due to service to his country.  
The appellant has indicated that VA records from the VAMC in 
Houston, Texas and the VA medical records from the veteran's 
terminal hospitalization at VAMC Leavenworth, Kansas support 
her claims.  These records are not contained in the veteran's 
claims file.  The VA may obtain evidence considered to be in 
the constructive possession of the VA without making a 
determination as to whether a claim is well grounded.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Evidence 
considered to be in the constructive possession of VA 
includes VA medical records. 

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the VAMC 
Houston, Texas and the VAMC Leavenworth, 
Kansas and request copies of all of the 
veteran's medical records.  The Houston 
VAMC records should include records of 
treatment in 1977 and the Leavenworth 
VAMC records should include the veteran's 
terminal hospital records. All copies 
obtained should be associated with the 
claims file.

2.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the claim for service connection for the 
cause of the veteran's death.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and the appellant 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


